Judgment affirmed, with costs. Memorandum: The verdict finding the defendant Elpert to have been negEgent in a collision at intersecting streets is supported by the evidence and not against its weight. The jury was justified in finding that the defendant Elpert passed a stop sign at the intersection without stopping and ran into the side (toward the rear) of a car proceeding on the intersecting street. Even though the other ear was being driven rapidly and although the driver of the other car may have been negEgent there is sufficient to sustain the jury’s finding that the defendant Elpert was negEgent, nbt only in failing to stop at the stop sign, but also in failing to have his car under control. The injuries suffered by the plaintiff fully justify the amount of the verdict. AE concur. (The judgment is for plaintiff in an auto*934mobile negligence action.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.